Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 1 of 13 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 JESSICA BELLEMORE,

        Plaintiff,
        v.

 SSS EDUCATION INC., d/b/a
 JERSEY COLLEGE

       Defendant.
 ____________________________________

                                      COMPLAINT
                                   Demand for Jury Trial

        Plaintiff JESSICA BELLEMORE, by and through her undersigned counsel

 respectfully files this Complaint and Motion for Temporary Restraining Order and/or Motion

 for Preliminary Injunction against SSS EDUCATION INC., d/b/a JERSEY COLLEGE, and

 hereby asserts as follows:

                                     INTRODUCTION

    1. Jessica Bellemore (“Plaintiff” or “Ms. Bellemore”) is a deaf individual who

        communicates primarily in American Sign Language (“ASL”), which is her

        expressed, preferred, and effective means of communication. Ms. Bellemore brings

        this civil action against SSS Education Inc., d/b/a Jersey College (“Defendant” or “the

        College”) alleging that Defendant violated and continues to violate Title III of the

        Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12181-12189, and Section

        504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, by failing to

        provide the auxiliary aids and services necessary for Ms. Bellemore to effectively


                                               1
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 2 of 13 PageID 2




       communicate in an educational setting. Ms. Bellemore has always been committed to

       her education and has long dreamed of becoming a nurse. Ms. Bellemore alleges that

       Defendant discriminated against her and continues to discriminate against her on the

       basis of disability by delaying her enrollment in the nursing program and by refusing

       to provide a qualified ASL interpreter for the clinical and lab portions of her courses

       in the Professional Nursing RN Program.

    2. Lip-reading, the ability to understand the speech of another by watching the speaker’s

       lips, is an extremely speculative means of communication and is no substitute for

       communication through a qualified ASL interpreter. Only a small amount of the

       spoken sounds of aural language are visible, and many of those appear identical on

       the lips. Even the most adept lip-readers, in an ideal one-to-one situation, have been

       found to understand only a small percentage of what is said. Despite this, Defendant

       insists on forcing Ms. Bellemore to rely on lip-reading for the clinical and lab

       portions of her courses, instead of ensuring effective communication with her.

    3. Ms. Bellemore brings this lawsuit to compel Defendant to cease discriminatory

       practices, and to provide her with auxiliary aids and services to ensure effective

       communication, full and equal enjoyment, and meaningful access to participate in and

       benefit from Defendant’s educational services.

    4. Plaintiff seeks declaratory and injunctive relief, equitable relief, compensatory

       damages, and reasonable attorneys’ fees and costs to redress Defendant’s unlawful

       discrimination on the basis of disability in violation of Title III of the Americans with




                                              2
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 3 of 13 PageID 3




       Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq.; and Section 504 of the

       Rehabilitation Act of 1973, 29 U.S.C. § 794.



                                         PARTIES

    5. Plaintiff Jessica Bellemore currently resides in Seminole, Florida. Ms. Bellemore is

       deaf, primarily communicates in American Sign Language, and is substantially

       limited in the major life activity of hearing within the meaning of federal anti-

       discrimination laws.

    6. Defendant SSS Education Inc. d/b/a Jersey College, at all times hereinafter

       mentioned, has been licensed and doing business as a public corporation in the State

       of New Jersey with a principal place of business at 546 US HWY 46, Teterboro, New

       Jersey, 07608. Defendant owns, operates, and/or controls Jersey College Nursing

       School Tampa Campus, which is located at 3625 Queen Palm Drive, Tampa, Florida

       33619.

    7. Defendant SSS Education Inc. d/b/a Jersey College is a private college that owns,

       operates, and/or leases a place of public accommodation pursuant to 42 U.S.C. §

       12181(7)(J) and is subject to Title III of the ADA.

    8. Defendant SSS Education Inc. d/b/a Jersey College is a recipient of federal financial

       assistance and is subject to Section 504 of the Rehabilitation Act.

    9. Defendant’s agents at all material times herein as alleged in the Complaint, were

       acting within the scope of their employment and authority for Defendant.

                              JURISDICTION AND VENUE



                                              3
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 4 of 13 PageID 4




    10. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

       § 1331 and § 1343(a) for Plaintiff’s claims arising under federal law.

    11. Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391(b)-(c)

       as Defendant SSS Educational Inc. d/b/a Jersey College resides within the jurisdiction

       of this District and a substantial part of the events giving rise to these claims occurred

       in this District.

                                  FACTUAL ALLEGATIONS

    12. Defendant SSS Educational Inc. d/b/a Jersey College is a private college specializing

       in nursing education. The college was established in 2003 in New Jersey and has six

       locations, including the campus in Tampa, Florida.

    13. The College offers a Professional Nursing Program that consists of classroom and

       clinical education and takes approximately 24 months to complete.

    14. The College is approved to provide federal financial assistance to nursing program

       students who qualify and thus accepts federal financial assistance through its federal

       student loan program.

    15. Ms. Bellemore applied to attend the Professional Nursing Program in Tampa, Florida

       in January 2018 and seeks an Associate of Science degree in Nursing (A.S.N.).

    16. Ms. Bellemore uses ASL, and ASL interpreters to communicate in educational

       settings. Upon her application to the College in January of 2018, she made a formal

       request for auxiliary aids and services, including a qualified ASL interpreter for all

       classes, both academic and clinical.

    17. The College accepted Ms. Bellemore as a student in May of 2018.




                                               4
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 5 of 13 PageID 5




    18. Ms. Bellemore attended orientation on May 9, 2018 and started classes on May 14,

       2018. She was provided with qualified ASL interpreters for one week.

    19. At the conclusion of the first week of courses, Ms. Bellemore was notified by the

       interpreter that the ASL interpreter services had been cancelled for the remainder of

       the session.

    20. Ms. Bellemore immediately reached out to her contact at the school to inquire why

       the interpreters had been cancelled for her classes.

    21. On May 18, 2018, Ms. Bellemore received a response from the school indicating that

       the school was continuing to review her request for auxiliary aids and services and

       that she would be re-enrolled in courses for the next term. Ms. Bellemore was

       subsequently withdrawn from her classes for the remainder of the current session

       against her will due to Defendant’s failure to provide auxiliary aids and services.

    22. On July 27, 2018, the College agreed to provide Ms. Bellemore with ASL interpreters

       for classroom lectures, priority seating, and copies of PowerPoint presentations used

       in class and notes from classmates.

    23. However, Defendant refused to provide ASL interpreters for clinical or lab portions

       of the courses. Instead, Defendant arranged a “buddy-system” for clinicals and labs.

       The buddy would be a classmate rather than an interpreter.

    24. In January of 2019, after Ms. Bellemore informed Defendant that the “buddy-system”

       would not provide her with effective communication and again requested a qualified

       ASL interpreter, Defendant modified the “buddy-system” replacing the classmate

       “buddy” with an instructor buddy.




                                               5
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 6 of 13 PageID 6




    25. The instructor buddy was not an interpreter and could not interpret what was said in

       the clinical and lab into ASL. Rather, the instructor buddy would attempt to condense

       or summarize the information relayed to the class by the clinical instructor and mouth

       this information to Ms. Bellemore.

    26. Ms. Bellemore could not understand the instructor “buddy”.

    27. The instructor buddy system did not provide Ms. Bellemore with full and equal

       enjoyment and/or a meaningful opportunity to participate in and benefit from clinical

       courses and she was unable to understand the majority of information relayed during

       the class.

    28. The instructor buddy also failed to relay to Ms. Bellemore any questions asked by the

       other classmates and the course instructor’s responses to those questions. This meant

       that Ms. Bellemore was unable to learn from the experiences of other students, which

       is an important part of the clinical experience.

    29. During one of the clinicals, the instructor buddy would also attempt to paraphrase

       information conveyed by videos shown in class because the captioning was

       inaccurate, but, because the instructor buddy did not sit adjacent to the television, as

       would a qualified interpreter, Ms. Bellemore was unable to watch the videos as she

       could not simultaneously attempt to lip-read the instructor buddy and watch the video

       itself.

    30. Additionally, on one occasion, the instructor buddy left Ms. Bellemore’s clinical

       before the class was over in order to teach her own class. When this happened, Ms.




                                               6
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 7 of 13 PageID 7




       Bellemore was completely deprived of all information exchanged during the clinical

       course.

    31. The purpose of the clinical course is to provide students practical experience working

       with patients. During clinical, students work with patients under the instructor’s

       supervision; however, students are allowed to work with patients independently but

       because Ms. Bellemore was paired exclusively with her instructor buddy, she was

       deprived of the opportunity to work independently.

    32. Additionally, the “buddy-system” required Ms. Bellemore to attempt to lip-read for

       the entire duration of the clinical class, which lasted four and a half (4.5) to eight (8)

       hours. Ms. Bellemore could not understand the instructor “buddy” and her efforts to

       lip read the “buddy” for such an extended period of time left her exhausted and

       suffering from headaches.

    33. On March 1, 2019 Ms. Bellemore internally appealed the College’s provision of the

       “buddy-system” for clinicals and labs, once again requesting an ASL interpreter for

       those portions of her clinical courses.

    34. In a letter dated May 29, 2019, Defendant again denied Ms. Bellemore’s request for

       an ASL interpreter during clinical and lab coursework, claiming that the use of a sign

       language interpreter during clinicals and labs would create a substantial delay and

       cause a distraction for the students.         Defendant provided no support for these

       allegations.

    35. Ms. Bellemore began a clinical course on August 13, 2019. In November of 2019,

       her course-load will include two clinicals. Defendant continues to insist that Ms.




                                                 7
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 8 of 13 PageID 8




       Bellemore utilize the instructor buddy system without the assistance of a qualified

       ASL interpreter.

    36. Without a qualified ASL interpreter, Ms. Bellemore will not be able to meaningfully

       participate in and benefit from her clinical courses and will once again be denied full

       and equal enjoyment and meaningful access to the information in the course due to

       Defendant’s refusal to provide sign language interpreter services.

    37. Defendant knew or should have known of their obligations under the ADA and

       Section 504 to provide auxiliary aids and services to individuals with disabilities,

       including individuals who are deaf or hard of hearing.

    38. As a result of the actions and/or inactions of Defendant and its agents, Ms. Bellemore

       has been denied full and equal enjoyment and meaningful access to clinical and lab

       courses that are readily and routinely provided to students who are hearing. She has

       received educational services that were objectively substandard and that were inferior

       to those provided to students who are hearing, and was subjected to discriminatory

       treatment because of her disability.

    39. Defendant’s wrongful and intentional discrimination against Ms. Bellemore on the

       basis of her disability is reflected by Defendant’s failure to provide Ms. Bellemore

       with adequate auxiliary aids and services to enable her to effectively communicate

       during the clinical and lab portions of her courses.

    40. Defendant discriminated against Ms. Bellemore with deliberate indifference to her

       communication needs, causing her to endure humiliation, anxiety, and emotional

       distress.




                                               8
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 9 of 13 PageID 9




                                 COUNT ONE
             TITLE III OF THE AMERICANS WITH DISABILITIES ACT

    41. Plaintiff hereby incorporates allegations ¶¶ 1- 40 in support of her claims.

    42. Plaintiff Ms. Bellemore is substantially limited in the major life activity of hearing.

       Accordingly, she is an individual with a disability as defined under the ADA, 42

       U.S.C. § 12102(2)(A).

    43. Defendant owns, leases, and/or operates a place of public accommodation as defined

       under Title III of the ADA, 42 U.S.C. § 12181(7)(J).

    44. Title III of the ADA provides that “[n]o individual shall be discriminated against on

       the basis of disability in the full and equal enjoyment of the goods, services, facilities,

       privileges, advantages, or accommodations of any place of public accommodation by

       any person who owns, leases (or leases to), or operates a place of public

       accommodation.” 42 U.S.C. § 12182(a).

    45. Federal Regulations implementing Title III of the ADA provide that “[a] public

       accommodation shall furnish appropriate auxiliary aids and services where necessary

       to ensure effective communication with individuals with disabilities.

    46. As set forth above, Defendant has discriminated and continues to discriminate against

       Plaintiff on the basis of her disability, by denying her the auxiliary aids and services

       necessary to ensure effective communication, full and equal enjoyment to participate

       in and benefit from Defendant’s education program in violation of Title III of the

       ADA, 42 U.S.C. §§ 12181-12189.

    47. As set forth above, absent injunctive relief there is a clear risk that Defendant’s

       actions will recur with Plaintiff.


                                               9
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 10 of 13 PageID 10




     48. Plaintiff is therefore entitled to injunctive relief, as well as an award of attorney’s fees

         and costs pursuant to the ADA, 42 U.S.C. § 12188(a)(1) and/or common law.

                                    COUNT TWO
                       SECTION 504 OF THE REHABILITATION ACT

     49. Plaintiff hereby incorporates allegations ¶¶ 1- 40 in support of her claims.

     50. Plaintiff Ms. Bellemore is substantially limited in the major life activity of hearing,

         and is therefore an individual with a disability pursuant to Section 504 of the

         Rehabilitation Act, as amended, 29 U.S.C. § 794.

     51. Plaintiff Ms. Bellemore is a qualified individual with a disability. She is enrolled in

         the Defendant’s Professional Nursing Program.

     52. During all relevant times, Defendant SSS Educational Inc. d/b/a Jersey College has

         been and remains a recipient of federal financial assistance within the meaning of 29

         U.S.C. § 794(b)(A)(1) by virtue of its receipt of federal financial assistance through

         its federal student loan program.

     53. Pursuant to Section 504 of the Rehabilitation Act, “[n]o otherwise qualified

         individual with a disability . . . shall, solely by reason of her or his disability, be

         excluded from the participation in, be denied the benefits of, or be subjected to

         discrimination under any program or activity receiving Federal financial assistance.”

         29 U.S.C. § 794.

     54. Pursuant to Federal regulations implementing Section 504 of the Rehabilitation Act,

         programs or activities receiving Federal financial assistance “shall take steps that are

         necessary to ensure that no handicapped student is denied the benefits of, excluded

         from participation in, or otherwise subjected to discrimination because of the absence


                                                 10
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 11 of 13 PageID 11




             of educational auxiliary aids for students with impaired sensory, manual, or speaking

             skills.” 34 C.F.R. § 104.44(d)(1).

       55. As set forth above, Defendant failed and continues to fail to provide auxiliary aids

             and services to ensure effective communication with Plaintiff, denying her

             meaningful access to the clinical and lab courses in its Professional Nursing Program.

       56. As a result of Defendant’s acts and omissions in violation of Section 504, Plaintiff

             has been and continues to be deprived of auxiliary aids and services necessary to

             participate in and benefit from clinical and lab courses.

       57. As set forth above, Defendant has discriminated and continues to discriminate against

             Plaintiff solely on the basis of her disability, in violation of Section 504 of the

             Rehabilitation Act, 29 U.S.C. § 794(a).

       58. As set forth above, absent injunctive relief there is a clear risk that Defendant’s

             actions will recur with Plaintiff.

       59. Plaintiff is therefore entitled to injunctive relief and to seek and recover compensatory

             damages for the injuries and loss she sustained as a result of Defendant’s

             discriminatory conduct and deliberate indifference as hereinbefore alleged, pursuant

             to 29 U.S.C. § 794(a).

       60. Plaintiff is further entitled to an award of attorney’s fees and costs pursuant to the

             Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a) and/or common law.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests that this Court provide the following

   relief:




                                                    11
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 12 of 13 PageID 12




      A. That the Court assume jurisdiction;

      B. Issue a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

          Procedure, stating that Defendant’s practices subjected and continue to subject

          Plaintiff to unlawful discrimination in violation of Title III of the Americans with

          Disabilities Act and Section 504 of the Rehabilitation Act;

      C. Enjoin Defendant from implementing or enforcing any policy, procedure, or practice

          that denies individuals, such as Plaintiff, who are deaf or hard of hearing, full and

          equal enjoyment and meaningful access to participate in and benefit from

          Defendant’s educational services or programs;

      D. Issue a preliminary injunction ordering Defendant to immediately provide Plaintiff

          auxiliary aids and services to ensure effective communication, namely a qualified

          ASL interpreter for clinical courses and labs;

      E. Award Plaintiff compensatory damages pursuant to Section 504 of the Rehabilitation

          Act;

      F. Award equitable relief;

      G. Award Plaintiff reasonable attorneys’ fees, expenses, and costs pursuant to 29 U.S.C.

          § 794a(b) and 42 U.S.C. § 12205;

      H. Award any and all other relief that this Court finds necessary and appropriate.



                                         JURY DEMAND

   Plaintiff demands a trial by jury on all issues which can be heard by a jury.




                                                 12
Case 8:19-cv-02053-SDM-JSS Document 1 Filed 08/17/19 Page 13 of 13 PageID 13




        DATED this 17th day of August, 2019.

                                          Respectfully submitted,

                                          /s/ Sharon Caserta
                                          Sharon Caserta, Esq.
                                          Florida Bar No.: 0023117
                                          Morgan & Morgan
                                          Deaf /Disability Rights
                                          76 South Laura Street, Suite 1100
                                          Jacksonville, FL 32202
                                          (904) 361-0078 (Voice)
                                          (904) 245-1121 (Videophone)
                                          (904) 361-4305 (Facsimile)
                                          scaserta@forthepeople.com

                                          Trial Counsel for Plaintiff




                                          13
